Citation Nr: 0934877	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-24 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for temporomandibular 
joint syndrome (claimed as jaw problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to August 
2000, and from February 2003 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO denied 
service connection for tinnitus and for "jaw problems."

In the August 2005 rating decision, the RO also denied 
service connection for bilateral hearing loss.  The Veteran 
filed a notice of disagreement for this claim, and the July 
2006 statement of the case included this issue.  However, in 
the Veteran's VA Form 9, Appeal to the Board, he limited his 
appeal to the claims for service connection for tinnitus and 
jaw problems.  Thus, the claim for service connection for 
hearing loss is not part of the current appeal.  See 
38 C.F.R. § 20.200 (2008) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  All notification and development action neeed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is competent and probative evidence of in-service 
ringing in the ears, continuity of symptomatology, and a 
current diagnosis of tinnitus.

3.  There is competent and probative evidence of in-service 
jaw pain, continuity of symptomatology, and a current 
diagnosis of temporomandibular joint syndrome. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for temporomandibular 
joint syndrome (claimed as jaw problems) are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008)); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Given the favorable disposition of each claim, the Board 
finds that all notification and development action neeed to 
fairly adjudicate each claim on appeal has been accomplished.

B.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The service treatment records show the Veteran reported he 
was exposed to loud noises "often."  See item 14 of the 
Post-Deployment Health Assessment, dated April 2004.  He also 
reported he had "medical or dental problems that developed 
during deployment."  Id. at Health Care Provider Review.  
This document, along with the Veteran's credible statements 
about ringing of the ears and the onset of jaw pain starting 
in service, is evidence of in-service onset of such symptoms.  

Within three months of the Veteran's discharge from service, 
he complained of jaw pain.  See August 11, 2004, VA treatment 
record.  Later that month, the Veteran stated that last 
October, while he was stationed in Iraq, he had an episode of 
difficulty in opening his mouth.  See August 20, 2004, VA 
treatment record.  He stated there was significant pain and a 
loud "pop" and that since that time, his left 
temporomandibular joint would pop loudly when he would open 
and close his mouth.  He was subsequently diagnosed with 
temporomandibular joint syndrome, and VA treatment records 
show that VA provided the Veteran with an occlusal guard due 
to continued pain.  See April 18, 2005, VA treatment record.

As to tinnitus, the Veteran was provided with a VA 
examination in January 2005.  He reported the onset of 
tinnitus since at least April 2004.  He denied that it was 
persistent, but stated it was recurrent.  When asked what the 
"most likely etiology of the tinnitus" was, the examiner 
responded, "Unknown."  

Considering the evidence of record in light of above-stated 
legal authority, and affording the Veteran the benefit of the 
doubt, the Board finds that service connection for tinnitus 
and for temporomandibular joint syndrome is in order.  The 
reasons follow.

As for the claim for service connection for tinnitus, the 
Veteran is competent to report ringing in the ears while in 
service and continued ringing of the ears since service, as 
such are symptoms that are observable to the Veteran.  While 
the examiner determined the etiology was "Unknown," the 
examiner did not state that the etiology was not due to 
service.  The Board finds that it cannot disassociate the 
ringing of the ears the Veteran reports started in service 
and the ringing of the ears (tinnitus) diagnosed less than 
one year following the Veteran's discharge from service, 
particularly when the Veteran has reported that he has had 
such symptoms from April 2004 until the present time.  The 
Veteran's statements are entirely credible.  Thus, with 
resolution of all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.

As for the claim for service connection for temporomandibular 
joint syndrome, the Veteran is competent to report the onset 
of jaw pain in service and continued jaw pain since service.  
The VA treatment records substantiate the Veteran's 
allegations, as the Veteran was seen within months of being 
discharged from service and reported the onset of the pain in 
October 2003.  The Board finds such allegations entirely 
credible.  In the January 2005 VA examination report, the 
examiner diagnosed history of temporomandibular joint 
syndrome, which would imply that the Veteran did not have 
temporomandibular joint syndrome anymore.  However, in March 
2005 VA treatment record, it was noted the Veteran's 
temporomandibular joint syndrome symptoms were not resolving 
and that the Veteran was going to be given an "occlusal 
splint."  He was fitted for such device at that time.  A 
subsequent March 2005 treatment record shows the Veteran was 
given the splint and told to wear it.  An April 2005 VA 
treatment record shows that a VA prosthodontist checked the 
positioning of the device and instructed the Veteran in its 
use and care.  This is the last VA treatment documented in 
the claims file.

Based upon the Veteran's assertions of the onset of jaw pain 
in October 2003, the VA treatment records showing continued 
pain through April 2005, and the Veteran's statements in his 
VA Form 9, which was received in 2006, wherein he continued 
to complain of pain, the Veteran has established almost a 
three-year period of jaw pain.  The Board points this out 
because a VA treatment record includes a notation that the 
Veteran's jaw pain was acute.  See February 16, 2005 VA 
treatment record.  The Board finds that three years of jaw 
pain is not an acute symptom.  

Given the competent and probative evidence of in-service jaw 
pain, continuity of symptomatology, and current diagnosis of 
temporomandibular joint syndrome, and resolving all 
reasonable doubt in the Veteran's favor, service connection 
for temporomandibular joint syndrome (claimed as jaw 
problems) is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for temporomandibular joint syndrome is 
granted.



________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


